DETAILED ACTION
Receipt is acknowledged of Applicants’ amendments to the claims, amendment to the specification, and remarks, all filed on 9 December 2021. 
The claim objections cited in the previous Office action are withdrawn in view of the amendments to the claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Specification
The amendment filed on 9 December 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “In some embodiments, the drug delivery system includes a crystallinity gradient between the first electrospun fiber scaffold and the second electrospun fiber scaffold.”  
Applicant cites page 2 of 62/237,756 for support; however this page does not disclose the newly added disclosure.  The first paragraph of page 2 states: “In this study, we characterize the varying degrees of crystallinity of PPLA and the corresponding drug release profiles to develop an electrospun fiber scaffold that will release 6AN and thus reduce astrocyte reactivity on a time scale relevant to spinal cord injury.”  Thus, while varying degrees of crystallinity of PPLA and corresponding drug release profiles is supported, the newly added description of a “crystallinity gradient” is not.  
Applicant is required to cancel the new matter in the reply to this Office Action.
*  *  *  *  *
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the newly added limitation, “crystallinity gradient between the first electrospun fiber scaffold and the second electrospun fiber scaffold” is not implicitly or explicitly disclosed by the instant specification, page 2 of the provisional application 62/237,756, where Applicants direct the record for support (see remarks filed on 9 December 2021, page 6, last paragraph).  
As noted above, the first paragraph of page 2 states: “In this study, we characterize the varying degrees of crystallinity of PPLA and the corresponding drug release profiles to develop an electrospun fiber scaffold that will release 6AN and thus reduce astrocyte reactivity on a time scale relevant to spinal cord injury.”  Thus, while varying degrees of crystallinity of PPLA and corresponding drug release profiles is supported, the newly added description of a “crystallinity gradient” is not.  
Therefore, the newly added language is deemed to entail new matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 15, and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0038936 (“Griswold”) in view of US 2008/0220054 (“Shastri”), further in view of CN 104711759 (“Cao”).  All references cited on the IDS filed on 6 April 2018.
Griswold teaches biodegradable resorbable drug delivery systems characterized by an electrospun biodegradable resorbable polymeric fiber matrix with at least one therapeutic agent incorporated into the fibers of the matrix (see, e.g., abstract).
Regarding claim 9, the disclosed drug delivery system comprises a first EFS (PGA) with a first crystallinity percentage (45-55% crystalline) (also suggesting claim 10) (see [0113]) and a second EFS (L-PLA) at a second crystallinity percentage (37%) (see [0115]) and at least one API released from the EFS (see, e.g., [0018]) (also suggesting claim 15 and the crystallinity gradient of claim 21).    
Griswold explains that the disclosed invention offers improved tissue adhesion and subsequently improved delivery of active agents compared to conventional treatments (see [0016]).
Griswold explains that polymeric degradation is related to degree of crystallinity – e.g. higher crystallinity leads to greater stability of the polymer (see [0113] and [0116]) 
Griswold differs from the instant claims in that it does not teach a second EFS at a second rate of release.  
Shastri teaches co-electrospun polymeric fibers comprising polymers comprising pharmaceutically active agents and capable of release at a combined release rate (see, e.g., abstract).  Specifically Shastri teaches a first pharmaceutically active agent capable of release from the first polymer at a first release rate and a second pharmaceutically active agent capable of release from a second polymer at a second release rate (see, e.g., [0005]).  Shastri explains that the disclosed invention is beneficial in that it results in modulation of the delivery rate of a pharmaceutically active agent (see, e.g., [0144]).  Regarding the newly added limitation to claim 9, Shastri teaches the first EFS and the second EFS include the same polymer composition (e.g., “[i]n a yet further aspect, the first polymer and the second polymer are the same polymer or copolymer” – see [0095]). 
Regarding the newly added limitation to claim 9, neither Griswold nor Shastri teach PLLA electrospun fibers.  
Cao teaches a poly L-lactic acid elecrospun film having a stable micro/nanofiber oriented structure (see abstract of English translation).  Cao explains that since the fiber membrane has been subjected to a heat treatment process, it has stable fiber orientation and good thermal stability (see abstract of English translation).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the drug delivery system of claim 9, as taught by Griswold in view of Shastri.  One of ordinary skill in the art at the time the invention was made would have been motivated to use an electrospun fiber scaffold drug delivery system because it results in improved tissue adhesion and subsequently improved delivery of active agents compared to conventional treatments, as explained by Griswold (see above).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated use two different EFS at two different release rates wherein the first EFS and the second EFS include the same polymer composition because it results in modulation of the delivery rate of a pharmaceutically active agent, as explained by Shastri (see above).  Finally, one of ordinary skill in the art at the time the invention was made would have been motivated to use PLLA electrospun fiber because it has stable fiber orientation and good thermal stability (see above).    
*
Claims 9-11 and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0038936 (“Griswold”) in view of US 2008/0220054 (“Shastri”) further in view of US 2001/0051814 (“Shalaby”) as applied to claim 11. All references cited on the IDS filed on 6 April 2018.
Griswold and Shastri are discussed above.
While Griswold teaches a second EFS having a second crystallinity (see above), the reference differs from the instant claims in that it does not teach the crystallinity recited in claim 11.
Shalaby teaches yarns made of a crystalline copolymer which is a copolymer of l-lactide and at least one cyclic monomer which is a liquid at or above about 40 degrees C and exhibits a crystallinity of at least about 20% (see, e.g., [0003]).  Shalably explains that the disclosed yarns (1) support high loads; (2) experience cyclic stresses; (3) display minimum or average stretchability; (4) display a high degree of toughness; (5) display optimum hydrolytic stability; and (6) possess a prolonged strength profile, particularly during the initial post-operative period, as braided multifilament or monofilament sutures (see [0002]).
*
Claims 9, 10, 12, and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0038936 (“Griswold”) in view of US 2008/0220054 (“Shastri”), further in view of CN 104711759 (“Cao”) as applied to claim 12.  All references cited on the IDS filed on 6 April 2018.
Griswold and Shastri are discussed above.  
Regarding the process recited in claim 12, the patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In any event, Cao teaches a poly L-lactic acid elecrospun film having a stable micro/nanofiber oriented structure (see abstract of English translation).  Cao explains that since the fiber membrane has been subjected to a heat treatment process, it has stable fiber orientation and good thermal stability (see abstract of English translation).  
Regarding claim 12, the electrospun fiber is placed at a temperature of 70 to 140 degrees C for 5 minutes to 12 hours (see page 4 of the English translation.  
*
Claims 9, 10, 13, and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0038936 (“Griswold”) in view of US 2008/0220054 (“Shastri”), further in view of US 2012/0136090 (“Kasuga”) as applied to claim 13.  All references cited on the IDS filed on 6 April 2018.
Griswold and Shastri are discussed above.  
Regarding the process recited in claim 13, the patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In any event, Kasuga teaches bioactive materials prepared using electrospinning techniques (see, e.g., [0031]).  To prepare the materials, stearic structures were cut into pieces and soaked in 4ml of cell culture medium (i.e. 100% humidity), held at a temperature of 37 degrees C in an incubator in an atmosphere of 5% carbon dioxide gas (see [0060]).  Kasuga explains that the disclosed material is beneficial in thatit may have a sustained release system to guide bone reconstruction ability effectively and has a three-dimensional structure having such flexibility as to fit in an affected area satisfactorily (see [0010]). 
*
Claims 9, 10, 14, and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0038936 (“Griswold”) in view of US 2008/0220054 (“Shastri”), further in view of WO 02/45720 (“Martin”) as applied to claim 14.  All references cited on the IDS filed on 6 April 2018.
Griswold and Shastri are discussed above.  
While Griswold teaches treatment of cancerous tissue (see, e.g., [0099]), it does not teach the 6AN of claim 14.  However, 6AN is known in the art as an anticancer agent, as explained by Martin (see, e.g., page 9, line 18).  As such, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use an anticancer agent such as 6AN in the EFS system disclosed by Griswold.
*  *  *  *  *
Response to Arguments
Applicants’ arguments filed on 9 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that Griswold’s recognition of a relationship between polymeric crystallinity and drug release rate “is limited to identifying the crystallinity of single polymers…and choosing the one that works best, or creating a copolymer network of two different polymers known to have different crystallinities when in their pure forms…Neither Griswold nor Shastri recognize the benefit of having two different polymer scaffolds composed of the same polymer but varying in crystallinity.”  See remarks, page 8.  
As noted in the substantive rejection and in previous responses, Examiner respectfully notes that Griswold recognizes the benefit of a drug delivery system comprising polymers with two different crystallinities.  As explained in the obviousness rejection, Griswold discloses a drug delivery system with a polymer comprising a crystallinity of 45-55% and a polymer comprising a crystallinity of 37%.  Griswold explains the benefit of this crystallinity differential in that polymeric degradation is related to degree of crystallinity – e.g. higher crystallinity leads to greater stability of the polymer (see [0113] and [0116]) and that in biodegradable systems that manipulate natural biological processes to degrade the polymer, drug release rate is often governed by degradation rate (see [0122], [0174] and Fig. 37 (explaining that drug release rate was influenced by the enthalpic relaxation of the polymer during degradation), and [0184]).  
Thus, the concept being claimed in instant claim 9 is known.  While the polymers of Griswold differ, the obviousness rejection is based on substitution of the polymers taught by Shastri, which discloses a first and second EFS using the same polymer and Cao, which teaches a poly L-lactic acid electrospun film (see obviousness rejection, above).  It should be noted that Applicant has not shown any criticality or unexpected results based on what polymer is used.
Examiner further notes that on page 1 of 62/237,756, Applicants note that it was expected “from changing the crystallinity of the polymer in these fivers, as degree of crystallinity increased…the release of 6ANB changed as wel [sic].  However, what was unexpected was that once a crystallinity threshold was crossed (somewhere between 60oC and 80oC treated groups) the release profile changed to where there was no 6AN release after Day 2.  This is interesting because it provided us with insight that partial crystallization may help us obtain a more prolonged drug release while total crystallization will likely result in a very abrupt burst release.  No study has reported this method of altering drug release from electrosupn fibers.”  Examiner respectfully submits that independent claim 9 is directed to what was expected (in view of the prior art) and not the unexpected findings shown by Applicant.      
*
Further remarks do not present new arguments or were addressed in prior Office actions.  
*  *  *  *  *


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615